Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 09, 2018

The Court of Appeals hereby passes the following order:

A18A1034. JORDAN v. FIRST INVESTORS SERVICING.

      On February 13, 2018, this Court ordered Appellant to file an enumeration of
errors and brief in this case no later than March 2, 2018. As of this date, Appellant
has failed to comply with the Court’s order and no extension has been sought or
granted in this case. Accordingly, this case is hereby DISMISSED for Appellant’s
failure to file a brief and enumeration of errors in support of her appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/09/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.